Citation Nr: 1809926	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of post-operative meniscal repair (other than limitation of flexion and scars) with degenerative changes of the left knee.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease, to include consideration of the propriety of the reduction from 20 percent to 10 percent, effective May 1, 2016.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, jurisdiction was transferred to the RO in Indianapolis, Indiana.

By way of history, the Veteran's claims for increased disability ratings for left knee and lumbar spine disabilities, and his claim of service connection for bilateral hearing loss were denied in a June 2008 rating decision.  In March 2011, the Veteran raised the issue of TDIU in his substantive appeal.  Subsequent to perfecting his appeal, a February 2013 Board decision denied service connection for bilateral hearing loss and remanded the left knee and lumbar spine disabilities for further development.  The Veteran appealed the Board's denial, and in January 2014, the United States Court of Appeals for Veterans Claims (Court) implemented a December 2013 Joint Motion for Partial Remand, which vacated and remanded the portion of the Board's February 2013 decision that denied service connection for hearing loss.

In June 2014, the Board denied service connection for hearing loss of the left ear and remanded the Veteran's claims of service connection for hearing loss of the right ear and increased disability ratings for left knee and lumbar spine disabilities for further development.  In a July 2016 rating decision, the RO decreased the Veteran's disability rating for a lumbar spine disability from 20 percent to 10 percent, effective May 1, 2016.  The RO also granted separate disability ratings for disabilities related to the Veteran's left knee disability, to include a separate 10 percent rating for limitation of flexion and a noncompensable rating for scars, status post medial meniscus surgery.  The claims were again remanded by the Board in May 2017 to afford the Veteran a hearing.

The Veteran indicated that he wanted a hearing at a local VA office in a September 2009 substantive appeal, but withdrew the request in a September 2010 statement.  In May 2017, the Veteran again requested a hearing and consequently was scheduled to have a Travel Board hearing in October 2017 before a member of the Board.  The Veteran was notified of the hearing by notification and reminder letters sent in September 2017.  The Veteran failed to report for the hearing and no good cause has been presented regarding the Veteran's absence.  Accordingly, the Veteran's hearing request is deemed withdrawn.

As noted above, these matters were previously remanded by the Board in February 2013, June 2014, and May 2017 for additional development.  The matters have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking disability ratings in excess of 20 percent for residuals of post-operative meniscal repair (other than limitation of flexion and scars) with degenerative changes of the left knee and a disability rating in excess of 20 percent for lumbar degenerative disc disease, to include consideration of the propriety of the reduction from 20 percent to 10 percent, effective May 1, 2016.  Specifically, the Veteran contends that his left knee and lumbar spine disabilities cause him constant pain and his symptomatology is more severe than reflected by his assigned disability ratings.  Additionally, the Veteran is seeking service connection for right ear hearing loss, which he contends is due to exposure to hazardous noises, such as motor pool noise and weapons fire, while serving on active duty.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Pursuant to the June 2014 Board remand, the Veteran was provided VA examinations for his left knee and lumbar spine disabilities in September 2015.  During his examinations, the Veteran reported that he experienced flare-ups of the knees and back, during which time his knees would swell and his back would lock.  The VA examiner indicated that the examinations were not performed during periods of flare-ups and that he was unable to say without mere speculation whether pain, weakness, fatigue, or incoordination significantly limited the functional ability of the Veteran's left knee or lumbar spine during flare-ups.  He explained that the findings did not provide data to make these determinations without mere speculation.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp found a VA examination to be inadequate because the examiner, although acknowledging that the veteran was not then suffering from a flare-up of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Veteran's reports of swelling knees and a locking back upon flare-ups is suggestive that his range of motion is further restricted during flare-ups.  Therefore, the Board finds that remand is warranted for VA examinations that follows the guidelines of Sharp.  

Remand is also necessary in light of Correia v. McDonald, 28 Vet. App. 158, 169- 170 (2016), which held that an adequate VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and with range-of-motion measurements of the opposite undamaged joint.  The September 2015 VA examination reports for the Veteran's left knee and lumbar spine disabilities do not reflect joint testing for pain on non-weight-bearing, or on both active and passive motion.  Therefore, on remand, VA examinations for the Veteran's left knee and lumbar spine disabilities must be compliant with the guidelines in Correia, as well as Sharp.

With respect to the claim of entitlement to service connection for hearing loss of the right ear, the Board remanded the Veteran's claim for further development in June 2014.  In pertinent part, the RO was directed to obtain a medical opinion from a VA audiologist concerning the nature and etiology of the Veteran's right ear hearing loss.  The audiologist was asked to assume that the Veteran had a right ear hearing loss disability for VA purposes and determine if the Veteran's right ear hearing loss had manifested to a compensable degree within one year of his separation from service.  If not, the audiologist was asked to determine whether it was at least as likely as not that the Veteran's right ear hearing loss disability was incurred in or aggravated by service.  The audiologist's attention was specifically invited to a July 1986 in-service audiogram revealing abnormal hearing at 500 and 1000 Hertz in the right ear and a March 2008 VA audiology note indicating a right ear speech discrimination score of 92 percent.  The audiologist was also instructed to consider the Veteran's statements concerning the onset and persistent nature of his hearing loss.

The Veteran was afforded a VA examination in September 2015.  Testing showed sensorineural hearing loss in the right ear with a 96 percent speech discrimination score (based on the Maryland CNC word list).  Although the testing revealed that the Veteran's hearing was impaired, his right ear hearing loss did not meet the criteria to be considered a disability for VA purposes.  The audiologist indicated that the Veteran's presumed right ear hearing loss disability was based off of a diagnostic hearing test conducted at a VA medical center (VAMC) in March 2008, which revealed a right ear word recognition score of 92 percent.  The examiner noted that a diagnosis of right ear hearing loss based on the 92 percent score was not valid, as the testing had not been done with procedures consistent with compensation and pension disability hearing tests.  The examiner opined that the Veteran's right ear hearing loss was less likely than not incurred in or caused by active duty service, as his current hearing impairment was considered non-disabling for VA purposes.

The Board finds that the September 2015 VA examiner failed to substantially comply with the Board's June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  In forming the opinion that the Veteran's right ear hearing loss was not etiologically related to the Veteran's active duty service, the VA audiologist failed to consider the Veteran's statements concerning the onset and persistent nature of his hearing loss.  While the Veteran is not competent to determine the degree of his hearing impairment, he is competent to report that he was exposed to hazardous noise while in service and that he has experienced diminished hearing since, as these matters do not require specified knowledge and can be described by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran has provided competent lay testimony as to the fact that he was exposed to hazardous noise in service and has had difficulty hearing since then.  

Further, the VA audiologist essentially asserted that the March 2008 diagnostic hearing test, revealing 92 percent word recognition in the right ear, was unreliable for diagnosing right ear hearing loss because its procedures were inconsistent with those of a compensation and pension disability hearing test.  However, the audiologist failed to explain how the procedures differed and why the March 2008 diagnostic hearing test was unreliable.  Finally, the VA audiologist failed to address the July 1986 in-service audiogram revealing abnormal hearing at 500 and 1000 Hertz in the right ear.  Therefore, the Board concludes that an addendum to the September 2015 VA examination is necessary before a decision can be reached on this matter.

The decision on the issues of entitlement to service connection for right ear hearing loss and increased disability ratings for left knee and lumbar spine disabilities may impact the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Next, schedule the Veteran for appropriate VA medical examinations to assess the manifestations of his left knee and lumbar spine disabilities.  The Veteran's electronic claims file must be made available for review prior to the examinations and the examination reports should reflect that such review was accomplished.  All testing deemed necessary to rate the left knee and lumbar spine disabilities under the criteria of the VA rating schedule must be conducted and the results reported in detail.

The examiners are asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiners should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the left knee and lumbar spine.  If an examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiners should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

The examiners should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiners should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiners should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of his left knee or lumbar spine disabilities, the examiners must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

Rationale for the opinions in the reports must be provided.

3.  After any records obtained have been associated with the evidentiary record, return the electronic claims file to the September 2015 VA audiologist to obtain an addendum opinion.  The examiner should note review of the entire claims file.  If the September 2015 VA audiologist is not available, the claims file should be reviewed by a qualified VA examiner.  If, and only if, determined necessary by the September 2015 audiologist or VA examiner, the Veteran should be scheduled for another VA examination.  Following a review of the Veteran's entire electronic claims file, the examiner should provide an addendum opinion on the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss had its onset or is otherwise etiologically related to active service?  Please explain why or why not.

b)  If not, did the Veteran's right ear hearing loss manifest to a compensable degree within one year of his separation from active service?

In forming the above opinion, the examiner should specifically address:

a)  the Veteran's competent and credible lay statements regarding his in-service noise exposure and the continuity of his hearing disability since separation from service;

(b)  the July 1986 in-service audiogram revealing abnormal hearing at 500 and 1000 Hertz in the right ear; and

c)  the March 2008 diagnostic hearing test, revealing a 92 percent word recognition score of the right ear.  If the examiner determines that the results of the hearing test are unreliable because of procedures inconsistent with those of a standard compensation and pension examination, the examiner must explain how the procedures differ and why the procedures of the March 2008 diagnostic hearing test are unreliable. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




